internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-121234-98 date date x a b d1 year year dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 in a written action x’s board_of directors resolved that the officers of x be authorized and directed to take such steps as necessary for x to be taxed as an s_corporation a and b the sole shareholders and officers of x relied on x’s attorneys to file the forms necessary for x to elect to be an s_corporation effective for x’s year taxable_year however due to miscommunication as to who was responsible for preparing a form_2553 election by a small_business_corporation for x’s year taxable_year the form_2553 was not filed when x’s accountant determined that no form_2553 had been filed he prepared and filed returns for x as a c_corporation therefore for year and year x and its shareholders filed form_1120 u s_corporation income_tax return and form_1040 u s individual_income_tax_return consistent with x being a c_corporation x and its shareholders agree to make adjustments consistent with the treatment of x as an s_corporation sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
